Citation Nr: 0800488	
Decision Date: 01/07/08    Archive Date: 01/22/08

DOCKET NO.  04-28 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to a rating in excess of 10 percent for a 
right forearm scar.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1968 to June 
1971, from July 1973 to July 1976, and from October 1978 to 
April 1983.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a March 2003 rating decision in which the RO denied the 
veteran's claims for service connection for a low back injury 
and hepatitis C, and continued a 0 percent (noncompensable) 
rating for his service-connected right forearm scar.  In July 
2003, the veteran filed a notice of disagreement (NOD).  A 
May 2004 rating decision granted an increased rating of 10 
percent for the right forearm scar, effective October 2, 
2002, the date of the veteran's claim for an increased 
rating.  A July 2004 rating decision granted service 
connection for degenerative disc disease of the lumbosacral 
spine.  This rating decision constitutes a full grant of the 
benefit sought regarding this claim.  The RO issued a 
statement of the case (SOC) denying service connection for 
hepatitis C and a rating in excess of 10 percent for the 
right forearm scar, in July 2004.  The veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in August 2004.

Although a higher rating for the service-connected right 
forearm scar has been assigned, because a higher rating is 
available, and the veteran is presumed to seek the maximum 
available benefit for a disability, the claim for higher 
rating remains viable on appeal.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993). 


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim on appeal have been accomplished.  

2.  Hepatitis C was not shown in service or for many years 
thereafter, there is no competent evidence or opinion that 
relates the veteran's hepatitis C to service.  

3.  The medical evidence of record does not show that the 
scar of the veteran's right forearm exceeds 12 square inches 
(77 sq. cm.), nor is there medical evidence that this scar is 
productive of limitation of function.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for hepatitis C are 
not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).

2.  The criteria for a rating in excess of 10 percent for a 
scar of the right forearm are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.3, 4.7, 4.10, 4.118, Diagnostic Codes 7801, 
7805 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In rating cases, a claimant must be provided 
with information pertaining to assignment of disability 
ratings (to include the rating criteria for all higher 
ratings for a disability), as well as information regarding 
the effective date that may be assigned.  Id.  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, in an October 2002 pre-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the claim for an 
increased rating for his service-connected right forearm 
scar.  In a December 2002 pre-rating letter, the RO provided 
notice to the appellant regarding the information and 
evidence needed to substantiate his claim for service 
connection for hepatitis C.  These letters also informed the 
veteran of what information and evidence must be submitted by 
the appellant, and what information and evidence would be 
obtained by VA.  The March 2003 RO rating decision reflects 
the initial adjudication of the claims after issuance of 
those letters.  Hence, the October and December 2002 
letters-which meet the first three of Pelegrini's content of 
notice requirements-also meet the VCAA's timing of notice 
requirement.  While the veteran has not explicitly been 
advised to provide any evidence in his possession that 
pertains to his claims, the claims file reflects that the 
veteran has submitted evidence in support of his claims.  
Given that fact, as well as the RO's instructions to him, the 
Board finds that the veteran has, effectively, been put on 
notice to provide any evidence in his possession that 
pertains to the claims on appeal.  Accordingly, on these 
facts, the RO's omission is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the 
argument that the Board lacks authority to consider harmless 
error).

Regarding the claim for service connection for hepatitis C, 
the Board notes that the appellant has not been provided 
specific notice regarding the assignment of disability 
ratings and effective dates; however, on these facts, the 
lack of such notice is not shown to prejudice the veteran.  
Because the Board's decision herein denies the claim for 
service connection, no disability rating or effective date is 
being, or will be, assigned.  Accordingly, there is no 
possibility of prejudice to the appellant under the notice 
requirements of Dingess/Hartman.  

Regarding the claim for an increased rating for the service-
connected right forearm scar, the Board notes that the July 
2004 SOC provided notice of the criteria for higher rating 
for the disability (which is sufficient under 
Dingess/Hartman).  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's VA and private medical records and the report of a 
VA examination conducted in April 2004.  Also of record are 
various written statements provided by the veteran, as well 
as by his representative, on his behalf. 

The Board notes that a complete set of the veteran's service 
medical records from his first period of service have not 
been associated with the claims file.  Nevertheless, the 
Board notes that the claim of entitlement to service 
connection for hepatitis C is being denied because there is 
no competent medical evidence of a relationship between the 
veteran's current hepatitis C and service, which cannot be 
demonstrated in the service medical records.  Moreover, the 
veteran has consistently argued that the cause of his current 
hepatitis C is either treatment he received for his injury to 
the right forearm in service, or in-service inoculations with 
jet injectors.  Both the injury to the right forearm and in-
service inoculations are demonstrated based on the service 
medical records already associated with the claims file.  
Therefore, remand would impose unnecessary additional burdens 
on adjudication resources, with no benefit flowing to the 
veteran, and is thus not appropriate.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  

The Board also recognizes that the record reflects that the 
veteran started receiving Social Security Administration 
(SSA) disability benefits in March 1998.  As the veteran was 
not diagnosed with hepatitis C until July 2002, these records 
would not be pertinent to the service connection claim 
currently on appeal.  There is no indication in the claims 
file, nor has the veteran or his representative asserted, 
that these records are pertinent to the current claim for an 
increased rating for the right forearm scar as to require 
that additional adjudication resources be expended to obtain 
these records.  See 38 U.S.C.A. § 5103A(b), (c); Baker v. 
West, 11 Vet. App. 163, 169 (1998); Grivois v. Brown, 6 Vet. 
App. 136, 139 (1994); Gobber v. Derwinski, 2 Vet. App. 470, 
472 (1992).  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate his claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

After a full review of the record, including the medical 
evidence and statements made by and on the veteran's behalf, 
the Board finds that service connection for hepatitis C is 
not warranted.  

The service medical records reflect no complaints, findings, 
or diagnosis of any liver disability, including hepatitis.  
Therefore, hepatitis C was not shown in service.  

The veteran has asserted that his hepatitis C is related to 
treatment for his in-service injury to the right forearm, or 
to receiving in-service inoculations with jet injectors.  As 
noted above, the service medical records associated with the 
claims file reflect in-service injury to the right forearm 
and inoculations.  Moreover, the veteran is competent to 
report both the in-service injury and receiving inoculations 
with jet injectors.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

The first diagnosis of hepatitis C of record was during VA 
treatment in July 2002, over 19 years after separation from 
service.  The Board notes that the passage of many years 
between discharge from active service and the medical 
documentation of a claimed disability is a factor that tends 
to weigh against a claim for service connection.  Maxson v. 
Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).  

During VA treatment in July 2002 it was noted that the 
veteran had a risk factor for hepatitis C, namely, military 
service during the Vietnam era.  A lab test for the hepatitis 
C antibody was ordered.  The test was positive and the 
veteran was advised to follow up with GI.  However, the 
claims file does not reflect, nor has the veteran reported, 
subsequent treatment for hepatitis C.  

Despite the medical evidence of current hepatitis C, the 
record is devoid of any medical evidence whatsoever to 
support the veteran's claim that his current hepatitis C is 
related to service.    

In support of his position, the veteran has submitted a 
presentation by "Veterans Aimed Toward Awareness" titled 
"Jet Injectors Contamination," which includes references to 
studies regarding hepatitis C and jet injectors.  This 
presentation, however, is insufficient to establish a nexus 
between hepatitis C and service because it refers to 
hepatitis C generally, rather than the veteran's specific 
condition.  This presentation, to include the medical studies 
referenced, is simply too speculative to grant service 
connection.  See Bostain v. West, 11 Vet. App. 124, 127-28, 
quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical 
opinion expressed in terms of "may" also implies "may or 
may not" and is too speculative to establish a medical 
nexus).  

In addition, the veteran has submitted rating decisions, 
issued by different ROs, in which service connection for 
hepatitis C was established.  The Board notes, however, that 
rating decisions pertaining to other veterans are not binding 
legal authority.  

In short, there is no medical evidence or opinion currently 
of record that supports the veteran's claim that his current 
hepatitis C is related to service, to include treatment for 
the right forearm laceration and inoculations with jet 
injectors, and neither he nor his representative has 
presented or identified existing evidence that would, in 
fact, support the claim. 

In adjudicating this claim, the Board has also considered the 
appellant's and his representative's assertions; however, 
none of this evidence provides a basis for allowance of the 
claim.  As indicated above, the claim turns on the medical 
matter of etiology, or medical relationship between current 
disability and service-a matter within the province of 
trained medical professionals.  See Jones v. Brown, 7 Vet. 
App. 134, 137-38 (1994).  As the appellant and his 
representative are not shown to be other than laypersons 
without the appropriate medical training and expertise, 
neither is competent to render a probative (i.e., persuasive) 
opinion on a medical matter.  See, e.g., Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  Hence, 
none of the lay assertions in this regard have any probative 
value.

Under these circumstances, the Board finds that the claim for 
service connection for hepatitis C must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as no competent, probative evidence supports the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).

III.  Increased Rating

The present appeal involves the veteran's claim that the 
severity of his service-connected right forearm scar warrants 
a higher disability rating.  Disability evaluations are 
determined by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  When a question arises as  to which of two 
ratings applies under a particular Diagnostic Code (DC), the 
higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating applies.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet.App. 55 (1994).  Nevertheless, the 
Board acknowledges that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.   

Historically, by rating action of January 1977, the RO 
granted service connection for a scar, right forearm, 
residuals of laceration, and assigned an initial 
noncompensable rating under the provisions of 38 C.F.R. 
§ 4.118, DC 7805, effective September 20, 1976.  In October 
2002, the veteran filed his claim for an increased rating.  
In the March 2003 rating decision, the RO continued the 
noncompensable rating under the provisions of 38 C.F.R. 
§ 4.118, DC 7805.  In the May 2004 rating decision, the RO 
granted an increased rating of 10 percent under the 
provisions of 38 C.F.R. § 4.118, DC 7801.   

Under DC 7801, scars, other than the head, face, or neck, 
that are deep or that cause limited motion and have an area 
exceeding 6 square inches (39 sq. cm.) are rated as 10 
percent disabling.  A 20 percent rating is warranted when the 
area of the scar exceeds 12 square inches (77 sq. cm.).  
38 C.F.R. § 4.118, DC 7801.  

Under DC 7805, scars are evaluated on the basis of limitation 
of function of the affected part.  38 C.F.R. § 4.118, DC 
7805.  

Records of VA treatment from November 1997 to October 2002 
are negative for complaints regarding or treatment for the 
right forearm scar.  

During VA examination in April 2004 the veteran reported a 
history of a stab wound to the right forearm in service.  He 
did not remember if the wound got infected or if he was ever 
treated with any antibiotics.  His only current symptom was 
decreased strength in the right forearm.  The examiner noted 
that the veteran is right hand dominant.  On examination, 
there was an 8 cm. by 3.5 cm. scar on the volar surface of 
the right forearm, with a 3 cm. by 3 cm. depression in the 
middle of the scar.  There was pain on palpation in the 
middle of the scar, in the area of the depression.  There was 
no adherence to underlying tissue.  The veteran had a 9 cm. 
by 5 cm. area of decreased sensation around the scar, 
although sensation was intact in the middle of the scar.  The 
scar was stable with no loss of covering, but was deep, with 
soft tissue damage measuring 3 cm. by 3 cm.  There was no 
inflammation, edema, or keloid noted, and the color of the 
scar was hypopigmented.  There was no area of induration or 
inflexibility of the skin, or limited motion caused by the 
scar.  The diagnosis was scar to right forearm.  

Considering the record in light of the above-noted criteria, 
the Board finds that the criteria for a rating in excess of 
10 percent for the veteran's right forearm scar are not met.  

The scar does not have an area exceeding 12 square inches (77 
sq. cm.); rather, the VA examination report specifically 
described the scar as measuring 8 cm. by 3.5 cm., for an area 
totaling 28 cm.  Thus, the veteran's scar does not meet or 
approximate the criteria required for a rating in excess of 
10 percent under DC 7801.  38 C.F.R. § 4.118, DC 7801.  

The Board also finds that rating the scar under an 
alternative diagnostic code also would provide no basis for 
assignment of a higher rating.  The Board has considered 
evaluating the veteran's service-connected scar under DC 
7805, pursuant to which scars are rated on the basis of 
limitation of function of the affected part; here, however, 
the record does not demonstrate limitation of function 
associated with the scar that would support assignment of a 
rating in excess of 10 percent.  

In this regard, the report of VA examination conducted in 
April 2004 specifically noted no induration or inflexibility 
or limited motion caused by the scar, and the veteran's only 
reported symptom was decreased strength in the right arm.  
Thus, a rating in excess of 10 percent based on limitation of 
function is not warranted.  38 C.F.R. § 4.118, DC 7805.  

In light of the finding of decreased sensation around the 
scar, the Board has considered whether the veteran's service-
connected right forearm scar warrants a separate rating for 
neurological impairment.  See Esteban v. Brown, 6 Vet. App., 
259, 261 (1994) (permitting separate evaluations for separate 
problems arising from the same injury if they do not 
constitute the same disability or manifestation under 
38 C.F.R. § 4.14).  

However, while the VA examiner noted an area of decreased 
sensation around the scar, she specifically indicated that 
sensation was intact in the middle of the scar.  Further, the 
examiner made no findings or diagnoses of separate 
neurological impairment, rather, the only diagnosis was scar 
to the right forearm.  The Board notes that the area of 
decreased sensation noted during the VA examination was 45 
sq. cm., and that the scar itself had an area of only 28 sq. 
cm.  The 10 percent rating currently assigned contemplates a 
deep scar with an area exceeding 39 sq. cm.  As such, the 
Board finds that any decreased sensation in the area of the 
scar is contemplated in the 10 percent disability rating 
assigned for a deep scar, and does not warrant a separate 
evaluation.  

Under these circumstances, the Board finds that the record 
presents no basis for assignment of a higher schedular rating 
under the applicable rating criteria.

Additionally, the Board finds that there is no showing that 
the veteran's service-connected scar of the right forearm 
reflects so exceptional or so unusual a disability picture as 
to warrant the assignment of any higher rating on an extra-
schedular basis.  See 38 C.F.R. § 3.321(b) (cited in the July 
2004 SOC).  In this regard, the Board notes that the 
disability has not objectively been shown to markedly 
interfere with employment (i.e., beyond that contemplated in 
the assigned 10 percent rating).  Rather, the record reflects 
that the veteran stopped working in 1997 following a head 
injury.  Moreover, there also is no objective evidence that, 
during the period pertinent to the claim for increase, the 
scar of the right forearm has warranted frequent treatment-
much less periods of hospitalization-or that the disability 
has otherwise rendered impractical the application of the 
regular schedular standards.  In the absence of evidence of 
any of the factors outlined above, the criteria for invoking 
the procedures set forth in 38 C.F.R. § 3.321(b) (1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995). 

For all the foregoing reasons, the claim for higher rating 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against assignment of a higher rating, that doctrine is not 
for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert, 1 Vet. App. at 53-56. 


ORDER

Service connection for hepatitis C is denied.  

A rating in excess of 10 percent for a right forearm scar is 
denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


